Exhibit 32.1 MY GROUP, INC. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of MY Group, Inc., a Nevada corporation (the “Company”), on Form 10-Q for the quarter ended April 30, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Kok Cheang Lim, President, Chief Executive Officer and Chief Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 8, 2012 By: /s/Kok Cheang Lim Name: Kok Cheang Lim Title: President, Chief Executive Officer and Chief Financial Officer
